FILED
                            NOT FOR PUBLICATION                            OCT 03 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


STEVEN J. KAULICK,                               No. 11-15213

              Plaintiff - Appellant,             D.C. No. 2:09-cv-02611-GEB-
                                                 KJN
  v.

MARTINEZ; et al.,                                MEMORANDUM*

              Defendants - Appellees,


and


M. MARTEL, Warden; SUPERIOR
COURT OF AMADOR COUNTY;
PEOPLE OF THE STATE OF
CALIFORNIA


              Defendants.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding




        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted September 12, 2013
                             San Francisco, California

Before: SCHROEDER and BYBEE, Circuit Judges, and BEISTLINE, ** Chief
District Judge.

      California state prisoner Steven J. Kaulick appeals from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action arising out of an allegedly

improper “R” suffix designation. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      “A district court’s dismissal of a claim based on a statute of limitations is

reviewed de novo.” Jones v. Blanas, 393 F.3d 918, 926 (9th Cir. 2004). Any claim

based on the original 2001 designation is clearly time-barred. Moreover, any claim

based on the 2006 decision is also time-barred to the extent that the 2006 decision

was a “delayed, but inevitable, consequence of the original [2001 designation].”

Pouncil v. Tilton, 704 F.3d 568, 581 (9th Cir. 2012).

      Even if the 2006 decision were an independent and discrete act, Kaulick’s

claim must fail. If the Unit Classification Committee finds that an inmate may no

longer require an “R” suffix, the committee refers the case to the Institution




       **
         The Honorable Ralph R. Beistline, United States District Judge for the
District of Alaska, sitting by designation.


                                          2
Classification Committee (“ICC”) for review. See 15 C.C.R. § 3377.1(b)(6). Once

referred to the ICC for review, the ICC can reverse an “R” suffix “only if new and

compelling information is obtained.” See Id. § 3377.1(b)(8). In light of this

exceedingly narrow standard, Kaulick cannot prevail on his due process challenge

because he did not obtain “new and compelling information” which would have

permitted a reversal of his status.

      For these reasons, the district court properly dismissed this action.

      AFFIRMED.




                                          3